EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 8-12 and 14-16 directed to species non-elected without traverse.  Accordingly, claims 8-12 and 14-16 been cancelled.















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 (Fig. 3A), dawn to claims 1-4, 6, 7 and 17-20 in the reply filed on 04 December 2020 is acknowledged.  However, in Applicant’s election, Applicant did not elect from species A-F.  In an interview with Andrew Deschere on 15 January 2021, species A (Fig. 3A) was elected over the telephone without traverse.  
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 10 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10 November 2020 is partially withdrawn.  Claims 5 and 13, directed to the species 1 and species A, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-12 and 14-16, directed to the non-elected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 8-12 and 14-16 directed to species non-elected without traverse.  Accordingly, claims 8-12 and 14-16 been cancelled.

Allowable Subject Matter
Claims 1-7, 13 and 17-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance.  The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, in an adjoining region, the organic insulating layer has a plurality of dummy apertures that are disposed so as not to overlap the lower connecting portions when viewed from a normal direction of the substrate, each of the of dummy apertures exposing a part of an underlying layer that is located on the substrate side of the lower connecting portion; and the upper connecting portions are not provided in the plurality of dummy apertures, as required by claim 1. Claims 2-7, 13 and 17-20, which depend either directly or indirectly from independent claim 1, are allowed for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/J.L/           Examiner, Art Unit 2815